                                                                                                                 1~ ~ ~~




                                                                                                    ,,`~
  1
 ~a                                                                   '~                   3 201°J
                                                                        `, ~~       J~.11.2     Ga`,̀F ~Rti ~.
                                                                                                                 ^
                                                                            j                                    n,
 3                                                                              1        r=[           c,L~UyY i
                                                                                  .-~~5~ti1~-'
 4                                                                                 ~~.
                                                                                 ~
                                                                                ~I

 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10
11      UNITED STATES OF AMERICA,                          Case No. 5:19-mj-00572
12                            Plaintiff,                   ORDER OF DETENTION AFTER
                                                           HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                         U.S.C. § 3143(a)]
                              v.
14
        HUNG NGOC NGUYEN,
15
16                            Defendant.

17 ~I
iE:~           The defendant having been arrested in this District pursuant to a warrant issued by
iL•l the United States District Court for the Central District of California for alleged violarions
20      ofthe terms and conditions of her supervised release; and
21             The Court having conducted a detention hearing pursuant to Federal Rule of
22      Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23             The Court finds that:
24         A.(X) The defendant has not met his burden of establishing by clear and convincing
25            evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26            finding is based on:
27         B. nature ofcurrent allegations and prior violation; criminal history: unknown and unveriFied
28             background in ormation
 1              and
 2        C.(X)The defendant has not met his burden of establishing by clear and convincing
 3              evidence that he is not likely to pose a danger to the safety of any other person or the
 4              community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 5        D. nature ofcurrent allegations and prior violation: criminal history: unknown and unverified
 6              background in ormation
 7
 S
 9           IT THEREFORE IS ORDERED that the defendant be detained pending further
10     revocation proceedings.
11
12     Dated:         u    ~ 3 ~l
13
14
                                                            J HN D. EARLY
15                                                          United States Magistrate
16
17
18
iL•l
20
21
22
23
24
25
26
27
28

                                                       2
